Title: To George Washington from Coggeshall Olney, 27 February 1783
From: Olney, Coggeshall
To: Washington, George


                        
                            Sir, 
                            Saratoga Feby 27th 1783
                        
                        Inclosed I transmit to your Excelency the answers of Capt Macomber on oath, to the interogations of the Honbe
                            Jonathan Arnold in his letter of the 11th inst.-- The scattered situation of the Regiment and suffering of the frozen troops
                            returned from the western expedition, has rendered it impracticable to forward the same at an earlier period—Having nearly
                            forty men who must loose their limbs.
                        The orders for the reduction of the Regiment having come to hand, I take the liberty to inform your Excelency
                            that the senior officers are at home on furlough with Colonel Olney, which will render the compleating of the arrangement
                            impracticable for some time. I have wrote the Col: on the subject, and expect a speedy answer, with regard to the
                            determination of the absent officers, and also whether the recruits reinlisted will be retained in service by the State. I
                            have the Honour to be Your Excelencys Most obedient Servt
                        
                            Coggell Olney Major
                            R.I.R.
                        
                     Enclosure
                                                
                            
                                
                                    27 February 1783
                                
                            
                            1 question put by the Honorable Mr Arnold see Arnold to GW and enclosure, 11 Feb.
                                1783.
                            
                            When Said Smith Gave you the information aluded to above was the conversation immediately respecting the
                                said Knowlton and Wells absence from home! In Answer to the Best of my Remembrance it was the Conversation had been
                                general, relative to the precedings of a number of the inhabitants of the State of Vermont (as he termed them) in the
                                course of which he mentioned Knowlton and Wells as the most active against the United States in that quarter.that they
                                had Posts from the Southward Northward & Eastward, who collected inteligence for them which they communicated
                                to Quebeck and New York. He also said that, three Posts had arrived there in one day (about ten days before); and that
                                soon after Wells and Knowlton went off; where they were gone, he did not know: but he immagined they had went away in
                                consequence of dispatches brought by some of the Posts; and that there was a letter from Jonathan Arnold Esqr. at
                                Congress (part of which was reported publickly) & informed that affairs in Congress were unfavourable to them
                                & advised them to look out for themselves, or take care of themselves. How Mr Smith came by this inteligence I
                                dont know, as this Discourse so nearly touched on my buisiness, I was unwilling to be inquisitive through fear of
                                suspicion. In answer to the 2nd question—I am not positive whether Mr Smith told me he saw the letter himself, or Got
                                it by information or in what manner it came to his knowledge.In answer to the 3rd question All the information I
                                received respecting the above mentioned Letter was from Mr Smith & I do not recollect whether he told in what
                                manner it was made publick or not; but I remember he said that from what he had observed, he was well convinced that
                                the people of Vermont had bought Mr Arnold to their interest, and that it was his opinion he had been concerned with
                                them a considerable time. Previous to this conversation with Mr Smith, I heard it observed by Gentlemen in the
                                Territory of Vermont among which was Colo. Ethan Allen that they had some friends not with Standing all their
                                disputes, and mentioned Mr Arnold in a very particular manner, but at that time I thought nothing of it &
                                cannot recollect how the discourse was introduced—Soon after Mr Smith Gave me the information as I before Related and
                                finding that it cooperated with what i had heard before.I thought my Self bound in duty to my Country to report the
                                same. Mr Smith have been in this Garrison Since and Reported before Major OlneyEnsign Kirby & my Self the
                                Bigest part of what I have here related. In answer to the 4th question Lieut. Sherburn of the Rhode Island Regiment
                                was present when i had this discourse and no other person to my knowledge.
                            the 5th question, I conceive to be designed only as an insult, and foreign to the matter of my report; I
                                therefore consider my self under no obligation to gratify the Gentlemans curiosity with an answer. but in obedience to
                                his Excellences order which I am all ways happy in obeying I answer that the report I formed and writ my Self from the
                                Information i received with out the assistance of any person and was copied by Lieut. Wheaton of the Rhode Island
                                Regt—but I cant recollect as he either added dominished or corrected. (but it appears by the
                                Honorable Mr Arnolds letter there is one word added) by that means I have sent a copy of the original so fair as it
                                relates to Mr Arnold, "he the Said Israel Smith further told me they Received a letter from Jonathan Arnold Esqr. at
                                Congress part of which was made public he informed them that afairs in Congress ware very unfavourable to them and
                                would have them look out for them Selves or take care of them Selves which ware the words made use of"—whether Mr
                                Smith Said this letter aluded to, was directed to Said Knowlton & Wells or whether it was Directed to Received
                                and Communicated to them by another person I cannot Recollect)
                            
                                Ebenezer Macomber Capt.
                                Saratoga Feby 27th 1783
                            
                            
                                Then personally appeared before me Capt. Ebenr Macomber and made solemn oath that the foregoing
                                    answers to the interogations of the Honbe Jonathan Arnold Esqr. (by him submited) are the truth in every
                                    particular.
                            
                            
                                ⅌ Coggell Olney Major Com
                                
                                R.I. Regt
                            
                        
                        
                    